internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom corp 3-plr-106450-99 date date shareholder parent distributing controlled disregarded_entity operating merger sub country x state y state z plr-106450-99 jurisdiction a year year date date a b c d e f this letter replies to a request for rulings dated date on the federal_income_tax consequences of a proposed transaction concerning sec_355 of the internal_revenue_code we received additional information in letters dated april may june june two letters with that date july august september september and date the information submitted for consideration is summarized below parent is a country x corporation which has one class of common_stock outstanding a percent of its stock is owned by shareholder with the rest of the stock publicly traded shareholder’s stock represents b percent of the vote in parent parent has a number of classes of preferred_stock which are publicly traded parent holds c percent of the common_stock of distributing also a country x corporation the remainder of distributing’s common_stock is held by d shareholders distributing has a number of series of preferred_stock outstanding e percent of the preferred_stock is held by parent the remainder of distributing’s preferred_stock is held by f shareholders plr-106450-99 distributing owns all of the stock of disregarded_entity a single-entity state a corporation distributing has unlimited liability with regard to disregarded_entity which holds cash and all of the stock of a state y holding_company owns all of the stock of operating a state z insurance_company distributing is a provider of insurance plans in country x distributing also has a small branch office that provides insurance in the united_states most of the domestic insurance_business is provided by operating because operating is indirectly owned by distributing a country x insurance_company but conducts its insurance_business in the united_states it is subject_to regulation and minimum capital requirements in both the united_states and country x we have received financial information indicating that distributing’s and operating’s insurance businesses have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years to avoid problems that are caused by managing the distributing and operating businesses within a single affiliated_group and to remove the competitive disadvantages that result from operating being subject_to minimum capital and regulatory burdens in both the united_states and country x the following transaction has been proposed i ii iii iv parent will organize merger sub as a country x corporation for nominal consideration parent will offer to acquire distributing common_stock from the remaining public shareholders of distributing minority holders for parent common_stock parent preferred_stock or cash accepting minority holders will have their shares exchanged or redeemed pursuant to the offer if more than percent of the shares held by the minority holders is acquired pursuant to the offer parent will acquire the remaining minority shares for the same consideration provided to the accepting minority holders pursuant to compulsory acquisition provisions of country x insurance law if percent or less of the shares held by the minority holders is acquired pursuant to step iii above distributing will issue one share of distributing new common_stock for each big_number shares of distributing existing common_stock owned only parent will receive whole shares the minority shareholders who would receive fractional shares will have their shares redeemed for cash plr-106450-99 v vi if step iv has occurred distributing will distribute shares of distributing new common_stock to parent which will then be the only holder of distributing new common_stock such that after step xii parent will own the same number of shares of distributing common_stock that it held before the transaction distributing will distribute to parent one share of new non-voting redeemable preferred_stock distributing special preferred_stock for each share of distributing new common_stock held by parent vii merger sub will amalgamate back into parent steps i through v and vii may be referred to as the proposed squeeze out viii parent will organize controlled as a country x corporation and controlled will organize a new subsidiary controlled sub as a country x corporation in each case for nominal consideration ix parent will transfer all of the shares of the distributing special preferred_stock and a fixed percentage of the shares of distributing new common_stock to controlled in exchange for additional shares of common_stock of controlled x xi distributing will transfer all of the stock of disregarded_entity to controlled sub in exchange for a fixed number of shares of redeemable and retractable preferred_stock of controlled sub having an aggregate redemption price set by a formula as equal to the fair_market_value of all of the stock of disregarded_entity controlled sub will redeem from distributing all of the shares of controlled sub redeemable and retractable preferred_stock issued in step x for debt redeemable on demand controlled sub debt xii distributing will redeem its distributing special preferred_stock and the distributing new common_stock held by controlled by transferring the controlled sub debt to controlled in exchange for that stock xiii controlled sub will amalgamate into controlled extinguishing the controlled sub debt steps vi and viii through xiii may be referred to as the proposed spin off xiv in year controlled will offer to sell less than one percent of the stock of to members of the management of and or operating as a performance incentive proposed sale plr-106450-99 on date and on subsequent occasions continuing through year distributing transferred substantially_all of the assets used in its u s insurance branch to operating in transactions intended to qualify under sec_351 for each of the sec_351 transfers operating elected under sec_1_884-2t to increase its earnings_and_profits by an allocable portion of distributing’s effectively_connected_earnings_and_profits ecep and non-previously taxed accumulated ecep distributing agreed that upon the disposition of any of the stock of operating or a successor-in-interest distributing under sec_1_884-2t would treat an appropriate amount as a dividend_equivalent_amount prior to date distributing as a foreign_corporation engaged in an insurance_business in the united_states was required to deposit its assets associated with its u s insurance_business with a state officer in one of the states in which it was doing business the assets were considered trusteed for the protection of the u s policyholders in a date transaction for which a ruling letter has been issued the date transaction ruling a distributing transferred stock to disregarded_entity in exchange for additional disregarded_entity stock b distributing transferred operating’s stock to disregarded_entity in exchange for additional disregarded_entity stock and c disregarded_entity transferred operating’s stock to in exchange for additional stock the date transaction ruling provides that if certain conditions are satisfied a distributing’s transfer of operating’s stock to will not constitute a disposition of operating’s stock for purposes of sec_1_884-2t and b operating’s earnings_and_profits will be reduced by an amount equal to the earnings_and_profits allocated to pursuant to a valid election under sec_1_884-2t the date transaction ruling also rules that if distributing disposes of any of the stock of either or a successor-in-interest or disregarded_entity or a successor-in- interest or if disposes of any of the stock of operating or a successor-in- interest distributing must treat such disposition as a disposition for purposes of sec_1_884-2t included in the date transaction ruling is a ruling that assuming there is no change in distributing’s use of stock stock will not be treated as a u s asset of distributing for branch profits purposes under sec_884 and sec_1_884-1 and will not be treated as an asset used in or held for use in the conduct_of_a_trade_or_business in the united_states for purposes of sec_864 and sec_1_864-4 the taxpayer has made the following representations in connection with the proposed transaction a no part of the consideration to be distributed by distributing will be received by parent as a creditor employee or in any capacity other than that of a shareholder of the corporation plr-106450-99 b c d e f g h i the five years of financial information submitted on behalf of distributing and operating are representative of each corporation’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted immediately after the deemed_distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock of a controlled_corporation immediately after the deemed_distribution at least percent of the fair_market_value of the gross assets of will consist of the stock of a controlled_corporation operating that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 except for a small number of employees of operating who will remain officers of distributing in order to provide services to distributing’s united_states branch pursuant to an administrative services agreement distributing and operating will each continue the active_conduct of their respective businesses independently and with their separate employees following the proposed spin off the deemed_distribution of stock of controlled is being carried out for the following corporate business purposes to avoid problems that are caused by managing the distributing and operating businesses within a single affiliated_group and to remove the competitive disadvantages that result from operating being subject_to minimum capital and regulatory burdens in both the united_states and country x there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any of its stock in either distributing or controlled after the proposed spin off there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the proposed spin off except for the proposed sale described in step xiv and sales in the ordinary course of business controlled is neither receiving any assets subject_to liabilities nor assuming any liabilities in the proposed spin off plr-106450-99 j k n o p q r s t u no intercorporate debt will exist between distributing and controlled distributing and disregarded_entity or distributing and at the time of or subsequent to the proposed spin off no intercorporate debt will exist between distributing and operating at the time of or subsequent to the proposed spin off other than certain short-term indebtedness that will remain outstanding any such indebtedness will not constitute stock_or_securities within the meaning of sec_355 payments made in connection with all continuing transactions between distributing and either controlled operating or disregarded_entity if any will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's-length no two parties to the proposed spin off are investment companies as defined in sec_368 and iv no party to the proposed spin off is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled distributing is a qualified_resident of country x within the meaning of sec_1_884-5 if distributing were a domestic company it would qualify as a life_insurance_company under sec_816 operating is a life_insurance_company under sec_816 neither distributing nor operating plans or intends to cease being a life_insurance_company after the proposed spin off although prior to date the operating stock was trusteed as a necessary asset of distributing’s u s branch insurance_business the operating stock is not and will not be carried as an asset on the books of distributing’s u s branch and is not and will not be used in connection with distributing’s u s insurance_business or any other business plr-106450-99 v w x y z the stock held by distributing is not and will not be carried as an asset on the books of distributing’s u s branch and is not and will not be used in connection with distributing’s u s insurance_business or any other business disregarded_entity will not make an election under sec_301_7701-3 to be treated as an association for federal_income_tax purposes because disregarded_entity has not made an election to be classified as an association it will be disregarded as an entity separate from distributing under sec_301_7701-3 sec_301_7701-2 and sec_301_7701-2 disregarded_entity will remain a disregarded_entity of distributing for the month period beginning on date except to the extent necessitated by a change in u s or country x law relating to the classification of disregarded_entity as a disregarded_entity for u s federal_income_tax purposes or an unlimited liability state a corporation for country x purposes will not have been a united_states_real_property_holding_corporation usrphc as defined in sec_897 at any time during the 5-year period ending on the date of the proposed spin off and will not be a usrphc immediately after the proposed spin off aa distributing and controlled are foreign_corporations that will not be passive foreign investment corporations as defined in sec_1296 or controlled_foreign_corporations as defined in sec_957 either before or after the proposed spin off bb to the best of distributing’s knowledge there is no foreign shareholder other than parent that own sec_5 percent or more of the value of the distributing stock either before or after the proposed spin off cc except for certain long-term debt securities issued to third parties and except for distributing’s intent to have the stock of disregarded_entity transferred to controlled in the proposed spin off and disregarded entity’s intent to offer to sell less than one percent of stock in the proposed sale distributing has no plan or intention to have additional investors partners shareholders or owners in operating or disregarded_entity in addition some of the preferred shareholders of distributing may be given an opportunity to a sell their stock to parent for cash b exchange their stock for a new class of parent preferred_stock or c retain their distributing preferred_stock but receive a higher dividend rate dd in effectuating the proposed spin off and the proposed sale distributing does plr-106450-99 not have a principal purpose to achieve different tax results or consequences under foreign or domestic law that are inconsistent with the purposes of u s tax law based solely on the information submitted and on the representations set forth above and provided that for u s federal_income_tax purposes under sec_301 b i c sec_301_7701-2 and sec_301_7701-2 disregarded_entity is not treated as an entity separate from distributing we rule as follows for federal_income_tax purposes the separate steps of vi and viii through xiii proposed spin off will be ignored and those steps will be treated as distributing transferring all of the stock of and cash to controlled solely in exchange for all of the stock of controlled followed by a distribution by distributing of the controlled common_stock to parent the transfer by distributing of all of the stock of and cash to controlled solely in exchange for all of the stock of controlled followed by the distribution of all of the controlled stock to parent will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of cash and the stock of to controlled in exchange for controlled stock as described above sec_361 controlled will recognize no gain_or_loss on the receipt of cash and stock in exchange for controlled stock sec_1032 the basis of the stock received by controlled will be the same as the basis of the stock in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the stock received by controlled will include the period during which this stock was held by distributing sec_1223 parent will recognize no gain_or_loss and no amount will be included in the income of parent upon the receipt of the controlled stock as described above sec_355 distributing will recognize no gain_or_loss upon the distribution of all of its controlled stock sec_361 proper allocation of and adjustments to earnings_and_profits between plr-106450-99 distributing and controlled will be made in accordance with sec_1_312-10 provided that controlled attaches a statement to its timely filed including extensions federal_income_tax return agreeing that controlled will treat a disposition of part or all of the stock_or_securities of either or a successor-in-interest or disregarded_entity or a successor-in-interest as a disposition for purposes of sec_1_884-2t then distributing’s transfer of the stock to controlled will not be treated as a disposition of stock under sec_1_884-2t if in the future is liquidated into controlled in a liquidation under sec_332 such liquidation of will be treated as a disposition for purposes of sec_1_884-2t notwithstanding sec_1_884-2t because stock will not be treated as a u s asset of distributing for branch profits purposes under sec_884 and sec_1_884-1 and will not be treated as an asset used in or held for use in the conduct_of_a_trade_or_business in the united_states for purposes of sec_864 and sec_1_864-4 controlled’s sale of stock will not result in effectively_connected_income gain for purposes of sec_882 controlled’s sale of stock is a disposition for purposes of sec_1 2t d i and controlled must treat an appropriate amount as a dividend_equivalent_amount in accordance with sec_1_884-2t no opinion is expressed about the tax treatment of any of the transactions described herein under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions not specifically covered by the above rulings in particular no opinion is expressed i whether the operating stock was an asset used in or held for use in the conduct of distributing’s u s trade_or_business immediately prior to the transfer to sec_1_864-4 and ii other tax consequences to distributing and controlled under sec_884 due to the proposed spin off and the proposed sale in addition no opinion has been requested and no opinion is expressed about the tax consequences of the proposed squeeze-out or whether the proposed spin off or the proposed sale constitutes a direct or indirect distribution of distributing’s shareholders’ surplus account policyholders’ surplus account or other accounts within the meaning of sec_815 this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer's federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is plr-106450-99 consummated we are sending a copy of this letter to the authorized representative specified in the power_of_attorney on file in this office sincerely yours assistant chief_counsel corporate by ken cohen senior technician reviewer branch
